IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40788
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ERIC B. RUSSELL,

                                            Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:96-CV-271
                        - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Eric B. Russell, federal inmate # 51170-079, appeals the

district court’s dismissal of his second 28 U.S.C. § 2255 motion

to vacate, set aside, or correct his sentence.     The district

court determined that Russell’s § 2255 motion was an abuse of the

§ 2255 procedure.

     Russell asserts that his firearm conviction is invalid in

light of Bailey v. United States, 516 U.S. 137 (1995), and that

because the Bailey decision was not available at the time he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40788
                                -2-

filed his first § 2255 motion, he has shown cause.    Russell

argues that he did not admit to possessing a firearm knowingly.

Russell pleaded guilty to using and carrying a firearm in

relation to a drug-trafficking crime.

     We have reviewed the record and find no reversible error.

The Bailey decision did not address the “carry” prong of 18

U.S.C. § 924(c) and had no effect on this court’s “carry”

jurisprudence.   See United States v. Wainuskis, 138 F.3d 183, 186

(5th Cir. 1998). The district court did not abuse its discretion

in dismissing Russell’s second § 2255 motion as abusive.    Russell

failed to show cause for failing to assert the instant challenge

in his previous § 2255 motion, and there would be no miscarriage

of justice if the court did not consider the claim.    United

States v. Flores, 981 F.2d 231, 234-36 (5th Cir. 1993).

Accordingly, the judgment of the district court is AFFIRMED.